TASHIMA, Circuit Judge,
concurring.
I concur in all of Judge Wallace’s opinion, except for the basis on which it affirms the cross-appeal of the individual defendants in Part VI. The opinion holds that “[t]he individual defendants lack standing to raise these claims,” as a matter of constitutional Article III standing. Maj. op. at 1021. I, too, would dismiss this appeal, but would not reach the constitutional issue.
The Supreme Court has admonished innumerable times that we should “avoid reaching constitutional questions in advance of the necessity of deciding them.” Lyng v. N.W. Indian Cemetery Protective Ass’n, 485 U.S. 439, 445, 108 S.Ct. 1319, 99 L.Ed.2d 534 (1988) (stating the same as “[a] fundamental and longstanding principle of judicial restraint”). Like Dixon’s appeal discussed in Part II of the majority *1023opinion, the cross-appeal is from the district court’s denial of summary judgment on the issue of qualified immunity. Thus, it ought to be disposed of on the same, non-constitutional basis. As the majority opinion holds: “We refuse to review the district court’s denial of summary judgment after there has been an adverse jury verdict. De Saracho v. Custom Food Mack, Inc., 206 F.3d 874, 877-78(9th Cir.2000); Price v. Kramer, 200 F.3d 1237, 1243 (9th Cir.2000).” Maj. op. at 1017. Price involved application of the rule to a pre-trial qualified immunity ruling, and we there held that “the denial of a motion for summary judgment is not reviewable on appeal from a final judgment entered after a full trial on the merits.” Id.; see also Bird v. Lewis & Clark Coll., 303 F.3d 1015, 1019 (9th Cir.2002) (declining to review the denial of summary judgment “after the jury has decided the case”), cert. denied, — U.S. , 123 S.Ct. 1583, 155 L.Ed.2d 314 (2003); cf. Baffert v. Cal. Horse Racing Bd., 332 F.3d 613, 2003 WL 21297176, at *1 & n. 2 (9th Cir. Jun.6, 2003) (holding that the district court lacked jurisdiction under the prudential abstention doctrine of Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971), and declining to reach the constitutional Eleventh Amendment immunity claim). Given this solid, non-constitutional basis for resolving the cross-appeal, I see no need to reach the constitutional standing issue.
With this qualification, I concur in the majority opinion and in the judgment.